EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	The application has been amended as follow:
In claim 1, line 17, the phrase “at least one of a through-holes” has been replaced with the phrase --at least one through-hole--.
In claim 1, line 22, the word “a” before “surfaces” has been deleted.
In claim 1, line 23, the word “includes” has been replaced with the word --include--.
In claim 1, line 23, the each instance of the word “a” have been deleted.
In claim 2, line 2, the word “make” has been replaced with the word --makes--.
In claim 3, line 2, the word “the” before “columnar” has been deleted.
In claim 11, line 1, the phrase “configured to be” has been inserted before the word --used--.
In claim 11, line 1, the word “an” has been deleted.

3.	The amendment was made to correct minor informalities and errors in the claims. Authorization from applicant or attorney/agent of record are not required if the changes are not substantive.  See MPEP 714, numeral II, subsection E.  

REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art either alone or in combination teach or suggest all the all the structural and functional limitations as recited in the claim, and more specifically, a a stator housing arranged to hold the stator, the stator housing includes a heat dissipating surface exposed to the wind tunnel, and at least one through-hole axially penetrated in a tubular portion of the stator housing, and, the heat dissipating surface includes a cylindrical surface exposed to the wind tunnel over an entire circumference, and surfaces which define each of the through-holes of the stator housing includes circumferential contact surfaces and -39-radial contact surfaces, wherein at least one of the circumferential contact surfaces and the radial contact surfaces make contact with a columnar portion of the casing. 
Claims 2-11 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW S LO/Primary Examiner, Art Unit 3784